Case 1:19-cv-01986-KAM-SMG Document 46 Filed 12/01/20 Page 1 of 6 PageID #: 289




 December 1, 2020                                                                       Channing Turner
                                                                                          +1 212 295 6837 (t)
 BY ECF                                                                                   +1 212 230 8888 (f)
                                                                             channing.turner@wilmerhale.com


 The Honorable Steven M. Gold
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East, Chambers 1217
 Brooklyn, New York 11201

        Re:     Roberto Moran, et al., v. The King of Empanadas, Inc., et al.,
                Case No. 1:19-cv-01986 (KAM) (SMG)

 Dear Judge Gold:

         Pursuant to the Court’s October 1, 2020 Order, Plaintiffs Roberto Moran, Mauricia
 Aviles, and Yazmin Aviles respectfully submit this status report. Since filing their last status
 report on September 30, 2020, Plaintiffs have attempted in good faith to advance this matter
 against individual Defendants Odalis Rosario and Rafael Sedeno. Unfortunately, Defendants
 have failed to meaningfully participate in either discovery designed to advance Plaintiffs’ claims
 or reasonable settlement negotiations to resolve this dispute.

         Since October, Plaintiffs have, among other things, repeatedly requested that Mr. Rosario
 produce relevant documents and sit for a deposition. Mr. Rosario has still not produced any
 documents in response to either Plaintiffs’ requests or the Court’s July 28, 2020 Order.
 Although Mr. Rosario tentatively agreed on October 28, 2020, to sit for a deposition on
 November 5, 2020, Plaintiffs were subsequently unable to reach him in order to confirm that
 date. Plaintiffs have had no contact with Mr. Rosario since then, despite repeated attempts to
 reach him by phone, text message, and letter. Plaintiffs enclose as Attachment A the letter they
 sent to Mr. Rosario on November 11, 2020, memorializing the parties’ last conversation and
 Plaintiffs’ subsequent attempts to make contact.

         Similarly, Plaintiffs have had no contact with Mr. Sedeno since his last telephonic
 appearance before the Court on July 28, 2020. At that conference, the Court ordered Mr. Sedeno
 to produce relevant documents and participate in a settlement conference. Mr. Sedeno has
 neither produced documents nor attended the settlement conference as ordered.

         Plaintiffs have had contact with Eddy Estrella, a friend of defendants who participated as
 a translator during the July 28, 2020 conference with the Court. Although Plaintiffs appreciate
 Mr. Estrella’s efforts to mediate between the parties, Plaintiffs now believe that Mr. Estrella has
 also failed to secure Defendants’ cooperation and that his representations may not fully reflect
 Defendants’ intentions in this matter.
Case 1:19-cv-01986-KAM-SMG Document 46 Filed 12/01/20 Page 2 of 6 PageID #: 290




 The Honorable Steven M. Gold
 December 1, 2020
 Page 2


         The parties have therefore reached an impasse. Accordingly, Plaintiffs respectfully
 request that the Court order the entry, or authorize Plaintiffs to seek entry by the Clerk, of a
 certificate of default against Messrs. Rosario and Sedeno for failure to “otherwise defend”
 pursuant to Federal Rule of Civil Procedure 55(a).1 See City of New York v. Mickalis Pawn
 Shop, LLC, 645 F.3d 114, 129-31 (2d Cir. 2011) (discussing entry of default for failure to
 “otherwise defend”); Rowe v. CC Rest. & Bakery, Inc., Civ. No. 17-01423 (CBA) (PK), 2019
 WL 4395158, at *4 (E.D.N.Y. Aug. 15, 2019) (entering default judgment in a FLSA action
 against defendants who answered and appeared in the action but “stopped appearing and
 defending” (citing Mister Softee, Inc. v. Tsirkos, Civ. No. 14-1975 (LTS) (RLE), 2015 WL
 7458619, at *3 (S.D.N.Y. Nov. 23, 2015)), report and recommendation adopted, Civ. No. 17-
 1423 (CBA) (PK), 2019 WL 4393987 (E.D.N.Y. Sept. 13, 2019). If the Court believes entry of
 default is inappropriate at this time, Plaintiffs alternatively propose that the Court schedule a
 conference with the parties and/or order Defendants to show cause why default should not be
 entered.

        Thank you for Your Honor’s continued attention to this matter. Please do not hesitate to
 contact me if the Court has any questions or concerns.

 Respectfully submitted,

 /s/ Channing Jay Turner

 Channing Jay Turner


 Enclosures




 1
   Although Rule 55(a) provides for entry of default by the Court Clerk, “a district judge also
 possesses the inherent power to enter a default.” Mickalis Pawn Shop, 645 F.3d at 128 (citing
 Beller & Keller v. Tyler, 120 F.3d 21, 22 n.1 (2d Cir.1997)). Plaintiffs respectfully defer to the
 Court as to whether entry of default is best handled by the Clerk or the Court itself.
Case 1:19-cv-01986-KAM-SMG Document 46 Filed 12/01/20 Page 3 of 6 PageID #: 291




                    Attachment A
Case 1:19-cv-01986-KAM-SMG Document 46 Filed 12/01/20 Page 4 of 6 PageID #: 292




 November 11, 2020

 Via U.S. Mail
 Odalis Rosario
 1666 Bell Blvd
 Apartment #244
 Bayside, NY 11360

 Mr. Rosario:

         I am writing as a final attempt to schedule your deposition at a mutually convenient date.
 During our teleconference with Magistrate Judge Steven Gold on July 28, 2020, you were
 ordered by the Court to produce documents relevant to settlement and participate in a settlement
 conference on September 15, 2020. You did not produce any documents and did not attend the
 settlement conference. Since then, we have attempted in good faith secure your cooperation or
 reach a reasonable settlement of Plaintiff’s claims against you.

         I have been unable to reach you by telephone or email, despite several attempts. I spoke
 to you by phone on Wednesday, October 28, 2020, and proposed that we hold your deposition on
 Thursday, November 5th. You tentatively agreed, but said we could speak on Thursday, October
 29th to confirm the date. However, when I called you on October 29th, you did not answer. I also
 called you on Friday, October 30th and Monday, November 3rd, and you did not answer or
 return my call. I also sent you a text message on October 29th and an email on October 30th, and
 received no response.

         To date, you have not provided us with any documents or information regarding
 Plaintiffs’ claims against you, or otherwise participated in the discovery process. If you fail to
 participate in the lawsuit against you, for example, by ignoring Plaintiffs’ requests for documents
 or attempts to schedule depositions, Plaintiffs will seek an order of default of you. An order of
 default is a court order that automatically decides the case in the Plaintiffs’ favor, based on your
 failure to defend against their claims.

        Please call me at (929) 430-3216 or email me at adavis@catholicmigration.org no later
 than Thursday, November 17th to schedule a date for your deposition. If I do not hear from you
 by then, I will assume that you do not intend to defend this case and will proceed accordingly.

                                  Sincerely,

                                  /s/
                                  Alice Davis, Esq.




     47-01 Queens Boulevard, Suite 203, Sunnyside, New York 11104 | (347) 472-3500 | catholicmigration.org
Case 1:19-cv-01986-KAM-SMG Document 46 Filed 12/01/20 Page 5 of 6 PageID #: 293




 Estimado Sr. Rosario:

        Le escribo como un intento final de programar su entrevista jurada (o “deposición”) en
 una fecha mutuamente conveniente. Durante nuestra teleconferencia con el juez magistrado
 Steven Gold el 28 de julio de 2020, el tribunal le ordenó que presentara documentos relevantes
 para un acuerdo de resolucion y participara en una conferencia de acuerdo el 15 de septiembre de
 2020. Usted no presentó ningún documento y no asistió al acuerdo conferencia. Desde entonces,
 hemos intentado de buena fe asegurar su cooperación o llegar a un acuerdo razonable de las
 reclamaciones del demandante en su contra.

         No he podido comunicarme con usted por teléfono o correo electrónico, a pesar de varios
 intentos. Hablé con usted por teléfono el miércoles 28 de octubre de 2020 y le propuse que
 programamos su deposición el jueves 5 de noviembre. Usted estuvo de acuerdo tentativamente,
 pero dijo que podíamos hablar el jueves 29 de octubre para confirmar la fecha. Sin embargo,
 cuando le llamé el 29 de octubre, no respondió. También le llamé el viernes 30 de octubre y el
 lunes 3 de noviembre y no respondió ni me devolvió la llamada. También le envié un mensaje de
 texto el 29 de octubre y un correo electrónico el 30 de octubre y no recibí respuesta.

         Hasta la fecha, no nos ha proporcionado ningún documento o información con respecto a
 las reclamaciones de los demandantes, ni ha participado en el proceso de descubrimiento. Si no
 participa en la demanda en su contra, por ejemplo, al ignorar las solicitudes de documentos de
 los demandantes o los intentos de programar deposiciones, los demandantes solicitarán una
 orden de defecto en su parte. Una orden de defecto es una orden judicial que decide
 automáticamente el caso a favor de los demandantes, debido a su falta de defenderle contra los
 reclamos.

         Por favor llámeme al (929) 430-3216 o envíeme un correo electrónico a
 adavis@catholicmigration.org a más tardar el jueves 17 de noviembre para programar una fecha
 para su deposición. Si para entonces no tengo noticias suyas, asumiré que no tiene la intención de
 defender este caso y procederé en consecuencia.


                               Atentamente

                               /s/
                               Alice Davis, Esq.




                                                   2
Case 1:19-cv-01986-KAM-SMG Document 46 Filed 12/01/20 Page 6 of 6 PageID #: 294




                                  CERTIFICATE OF SERVICE

        I hereby certify that on December 1, 2020, I caused the foregoing to be filed

 electronically with the Clerk of the Court using the ECF system, which will send notification of

 such filing to all parties. In addition, I served copies of the foregoing on the following parties by

 overnight FedEx at the following addresses:

        Odalis Rosario
        1666 Bell Blvd
        Apartment #244
        Bayside, NY 11360

        Rafael Sedeno
        37-50 108th Street
        Apartment #4
        Corona, NY 11368


                                                    Respectfully submitted,
  December 1, 2020
  New York, NY                                      /s/ Channing Jay Turner
                                                    Channing Jay Turner
                                                    WILMER CUTLER PICKERING
                                                       HALE AND DORR LLP
                                                    7 World Trade Center
                                                    250 Greenwich St.
                                                    New York, New York 10007
                                                    Ph: 212-230-8000
                                                    Fax: 212-230-8888
                                                    channing.turner@wilmerhale.com

                                                    Counsel for Plaintiffs Roberto Moran,
                                                    Mauricia Aviles, and Yazmin Aviles
